PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/751,354
Filing Date: 8 Feb 2018
Appellant(s): ORR et al.



__________________
Ryan Jones and Daniel Brean
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 10, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 15, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6, 21-26, and 28-35 are rejected under 35 USC 101

(2) Response to Argument
Appellant argues that the claimed invention is patent eligible, and appears to raise the following sub-arguments:
a) the claimed invention recites an improvement to capnograph technology;
b) the claimed invention recites a patient monitor, i.e. not an abstract idea
c) the claimed invention cannot be practically done by a human

Examiner respectfully disagrees. 
	Regarding appellant’s “improvement” argument, Examiner does not find this persuasive. Appellant argues that the claimed invention allows for medical personnel to interpret CO2 data more effectively without reliance on needing to further segment the data (appeal brief, page 7), while providing error-prone waveform analysis (appeal brief, page. 9). While Examiner acknowledges appellant’s ‘improvement’ argument, Examiner argues that the purported improvement lies within the judicial 2 data in histogram form). However, “the judicial exception alone cannot provide the improvement.” See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981).  Furthermore, there is no improvement to the generically recited additional elements, i.e. capnograph, carbon dioxide measurement component, electronic processor (merely implements the identified judicial exception), and display component. Therefore, the additional elements cannot be considered to integrate the judicial exception into a practical application and do not amount to significantly more than the judicial exception. 
Appellant also appears to argue that the absence of prior art rejection is evidence that the claimed invention represents a “materially improved capnograph” (see appeal brief, top of pg. 10). Examiner respectfully disagrees. The absence of prior art rejection does not automatically equate to the claimed invention amounting to an improvement over existing capnographs. Indeed, the mere fact that the claims satisfy 35 USC 102 and/or 103 does not indicate that the claim is inherently patentable eligible under 35 USC 101.  These are two entirely different issues. 
	Next, appellant’s argument that the claimed invention recites a patient monitor (capnograph) as opposed to an abstract idea is not persuasive. Nothing in the MPEP or case law precludes an apparatus from being rejected under 35 USC 101. While the claimed invention is directed to a capnograph, Examiner maintains that the identified abstract idea is not integrated into a practical application and/or amount to significantly more than the abstract idea. It is noted that merely implementing an abstract idea onto a machine, where the machine is merely an object on which the method operates, does not integrate the exception into a practical application or provide significantly more.  See 
	Lastly, appellant’s argument that the claimed invention cannot be practically done by a human is not persuasive. The Appellant fails to provide any persuasive or probative evidence in the claims, the accompanying specification, and/or the record that arranging CO2 waveform data into a histogram as set forth in the claimed invention and depicted in appellant’s Fig. 2 cannot be practically performed in the human mind or with the aid of pen and paper.
For the above reasons, it is believed that the 35 USC 101 rejections should be sustained.
Respectfully submitted,
/PUYA AGAHI/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
Conferees:
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791
                                                                                                                                                                                                        /PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),